890 So.2d 1292 (2005)
Cebert H. SNELL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-2694.
District Court of Appeal of Florida, Second District.
January 21, 2005.
PER CURIAM.
Cebert Snell appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm in part the order of the trial court, but we reverse and remand for reconsideration of one of Snell's claims.
In his motion, Snell argued that he admitted violating a condition of his probation that was imposed by his probation officer but was not included in the order of probation entered by the trial court. He claimed that the enhancement of his probation violated his right against double jeopardy. The trial court considered the claim as one filed pursuant to rule 3.800(a) and denied the claim because Snell did not demonstrate that his entitlement to relief is apparent from the court records.
We disagree and conclude that Snell has stated a facially sufficient claim for relief, and the trial court should have considered his claim as one filed pursuant to Florida Rule of Criminal Procedure 3.850. See Casterline v. State, 703 So.2d 1071 (Fla. 2d DCA 1997). The record before this court does not refute Snell's claim. Therefore, we reverse and remand for proceedings consistent with rule 3.850.
Reversed and remanded.
ALTENBERND, C.J., and FULMER and CASANUEVA, JJ., concur.